Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-9 are pending in this application.
Response to Amendment
2.	Applicant’s amendment filed 04/11/2022 in response to the previous Office Action (01/11/2022) is acknowledged.  Rejections of claims 1-10 under 35 U.S.C. 102(a)(1)/102(a)(2) (item 5) and 112(b) rejection (items 7a-7c) have been obviated.  Even though applicants overcome the rejections raised in the previous Office Action by amendment the claims, said amendment raises new issue that needs further rejection.  	  

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 2-3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
a.  Claim 2 is rejected because it is improperly dependent on claim 1.  Ring M in claim 1 is defined as C6-C10 aromatic ring, but not in claim 2 that depend from claim 1.  The definition of ring M in claim 2 is broader than claim 1.  Applicants have to amend claim 2, by deleting the definitions of Z1 = Z2 = Z3 = N.  Alternatively, applicants can make claim 2 as an independent claim.  

b.  Claims 2 and 3 are rejected because of the recitation the definitions of variables Z4 and Z5 that are not part of formula Ia. Note that said variables are part of a cancelled chemical structure of formulae (Ib), (Id) and (If). 

 c.  Claim 7 is rejected because there is no period at the end of the claim. Is Zb-R-25 the last species?  If so, applicant have to insert a period after said species.  It is recommended that applicants provide clean copy of the chemical structures.

Allowable Subject Matter
5.	Claims 1, 4-6 and 8-9 are allowed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kahsay Habte/
Primary Examiner, Art Unit 1624



April 15, 2022